DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-16, 18, 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja et al. (U.S. 10,390,156).
Regarding claims 2 and 18, Khwaja et al. (hereinafter, Ref~156) discloses (see Figures 7-16 and related text for details) an apparatus/method for controlling one or more parameters (e.g., frequency response and/or amplifier configurations) of an amplifier system (e.g. see system of Fig. 8 for details) comprising: 
at least one input (please see the input used by signal 50 of Fig. 8) configured to receive (e.g., via temperature sensor 1608 of Fig. 16) an estimated temperature associated with the amplifier system as expected; and  
a controller (at least 52 of Fig. 8 can be read as the claimed controller OR at least it is functionally equivalent to it) configured to: 
determine one or more parameters (e.g. frequency response) of the amplifier system in response to the indication, wherein the one or more parameters comprises a selected frequency response of the amplifier system, such that the selected frequency response of the amplifier wherein determining the one or more parameters of the amplifier system in response to the indication comprises selecting the selected frequency response corresponding to the estimated temperature from a plurality of stored frequency responses as expected from the embodiment of Fig. 16. In fact, Ref~156 teaches that…a temperature sensor 1608 provide information to a DSP 1603 in the form of sensor output signals. The DSP 1603 COMPARES such information with STORED information sets held in information datastore 1606… as described in cols. 15-16 and further teaches that the electroactive transducer may include one or more of a position sensor, orientation sensor, force sensor, load sensor, TEMPERATURE SENSOR, pressure sensor, proximity sensor, optical sensor electrical sensor, and/or magnetic sensor; and input from at least on of such sensors can be used to control at least one signal to an amplifier so as to control the FREQUENCY RESPONSE of one or more electroactive transducers in col. 3, between lines 5-15 ; and 
cause the amplifier system to operate in accordance with the one or more parameters as also expected from the disclosure, meeting claims 2 and 18.  
Regarding claims 4 and 20, Ref~156 discloses the apparatus, wherein determining the one or more parameters of the amplifier system in response to the indication comprises:  
selecting (via DSP) two frequency responses corresponding to the estimated temperature from a plurality of stored frequency responses as seen/expected from Fig. 12; and 
interpolating between the two selected frequency responses to set the selected frequency response as described throughout disclosure, for instance, see col. 10, between lines 55-65, meeting claims 4 and 20.  
meeting claims 5 and 21.  
Regarding claims 6 and 22, Ref~156 discloses (please see Figures 7-16 and related text for details) an apparatus for controlling one or more parameters (e.g., frequency response and/or amplifier configurations) of an amplifier system comprising: 
at least one input (please see the input used by signal 50 of Fig. 8) configured to receive an indication of an estimated impedance associated with the amplifier system (please note that one skilled in the art would expect that sensors are being employed using passive and/or active elements including capacitor(s) and/or inductor(s) and/or resistor(s) and/or diode-based element(s)...etc. and this broadly claimed impedance would be obtained from these elements during sensing mode); and 
a controller (at least 52 of Fig. 8 can be read as the claimed controller OR at least it is functionally equivalent to it) configured to: 
determine one or more parameters of the amplifier system in response to the indication; and cause the amplifier system to operate in accordance with the one or more parameters as also expected from the disclosure, meeting claims 6 and 22.  
Regarding claims 7 and 23, Ref~156 discloses the apparatus, wherein the one or more parameters comprise a selected amplifier configuration associated with the amplifier system as described throughout the disclosure, for instance, see col. 19, between lines 30-40, meeting claims 7 and 23.  
 one or more of a boost headroom associated with the amplifier system, an amplifier gain, amplifier compensation network parameters, and a frequency response of the amplifier system as described throughout the disclosure, meeting claims 8 and 24.  
Regarding claims 9 and 25, Ref~156 discloses the apparatus, wherein determining the one or more parameters of the amplifier system in response to the indication comprises selecting the selected amplifier configuration corresponding to the estimated impedance from a plurality of stored amplifier configurations as expected from the disclosure, meeting claims 9 and 25.  
Regarding claims 10 and 26, Ref~156 discloses the apparatus, wherein determining the one or more parameters of the amplifier system in response to the indication comprises: 
selecting two amplifier configurations corresponding to the estimated impedance from a plurality of stored amplifier configurations (please note that more than two configurations would also be possible depending on custom specifications); and  
interpolating between the two amplifier configurations to set the selected amplifier configuration as seen/expected from Fig. 12, meeting claims 10 and 26.  
Regarding claims 11 and 27, Ref~156 discloses the apparatus, wherein the estimated impedance is an impedance of a transducer driven by the amplifier system as expected, meeting claims 11 and 27.  
Regarding claims 12 and 28, Ref~156 discloses the apparatus, wherein the estimated impedance comprises an estimated resistance (assuming resistive transducer, for instance, photo-resistor or the like being used here) of the transducer, and wherein an amplifier gain of the amplifier system is varied as broadly described in col. 18, between lines 10-20 as a function of the estimated resistance, meeting claims 12 and 28.  
 of the transducer, and wherein a frequency response of the amplifier system is varied as a function of the estimated inductance as expected, meeting claims 13 and 29. 
 Regarding claims 14 and 30, Ref~156 discloses the apparatus, wherein the estimated impedance comprises an estimated capacitance (assuming capacitive transducer being used here) of the transducer, and wherein a frequency response of the amplifier system is varied as a function of the estimated capacitance as expected, meeting claims 13 and 29.
Regarding claims 15 and 31, Ref~156 discloses the apparatus, wherein the amplifier system comprises a digital signal processor (DSP) and a transducer amplifier as seen/expected, meeting claims 15 and 31.  
Regarding claims 16 and 32, Ref~156 discloses the apparatus of Claim 17, wherein the amplifier system comprises an equalizer stage (centered by DSP stage) and a transducer amplifier as expected, since DSP 42 is configured, for instance, to boosting or reducing or attenuating the signal and/or element as needed as described in col. 10, between lines 30-35, meeting claims 16 and 32.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 

Regarding the arguments related to “selection from stored information based on sensed temperature”, the Examiner disagrees with the arguments, since one skilled in the art would expect a selection or the like would be happened/occurred after the comparison. In other words, a digital/stored information would be generated from DSP 1603 and sent to DAC 1604 in order to at least provide an optimal frequency response as advertised throughout the disclosure e.g., in cols. 3-4. Specifically Ref~156 teaches that “…the desired frequency response of the transducer can be predictably and reliably set in advance with an equalization scheme to counter variations in frequency response brought on by the enclosure, and in some cases by the effects of the environment (for example a home, concert hall, stadium or other environment).
	Regarding the arguments related to “receiving an indication of an estimated impedance associated with the amplifier system”, the Examiner also disagrees with the arguments since the above/broadly claimed limitations do not specify and/or require specific structure and/or characteristic, thus various feedback currents and/or voltages generated directly and/or indirectly by measuring/sensing devices and/or elements used by the transducer would be read as claimed indication of an estimated impedance associated with the amplifier system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843